CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 1 of 20




      EXHIBIT C
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 2 of 20



                                                                  Page 1

1                       UNITED STATES DISTRICT COURT

2                           DISTRICT OF MINNESOTA

3       ————————————————————————————————————————————————————————

4       Brock Fredin,

5                       Plaintiff,

6             v.                                 No. 17-03058 (SRN/HB)

7       Lindsey Middlecamp,

8                       Defendant.

9       ————————————————————————————————————————————————————————

10      Brock Fredin,

11                      Plaintiff,

12            v.                                 No. 18-cv-00466(SRN/HB)

13      Grace Elizabeth Miller and

14      Catherine Marie Schaefer,

15                      Defendants.

16      ————————————————————————————————————————————————————————

17

18                       DEPOSITION OF BROCK FREDIN

19                         Taken December 5, 2019

20                         Scheduled for 9:30 a.m.

21

22

23

24

25      REPORTED BY: JONATHAN WONNELL, RMR

     www.veritext.com         Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 3 of 20



                                                               Page 137

1       the revenge porn campaign that Lindsey Middlecamp
2       produces on CardsAgstHrsmt is eerily almost if not
3       identical to this sort of conduct.
4                       For example, this is a shirtless black
5       man.
6              Q        All right.    So let's back up and try this
7       again.     How did you capture Ms. Schaefer's IP
8       address?
9              A        I received data from an analytics service.
10             Q        Which service?
11             A        Google Analytics.       Showing that HTTP
12      requests made to retrieve data were made, in
13      reference to this whole smear campaign, were made
14      from State College, Pennsylvania, and it indicated
15      her IP address at the same time that all of this was
16      going down.
17             Q        Well, you made the -- so Google Analytics
18      ran or captured the IP address related to what
19      communication or website?
20             A        I believe that it was a website dorseyhq
21      or lindseymiddlecamp.com.
22             Q        And those are websites that you created,
23      correct?
24             A        That's false.
25             Q        Well, how did you get the Google Analytics

     www.veritext.com         Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 4 of 20



                                                                  Page 138

1       if they weren't websites that you had control over?
2              A          I received the information by way of a
3       friend, but I did not have direct knowledge of any
4       intentions or actions related to any websites going
5       up.
6              Q          Who's the friend?
7              A          I'm not going to answer that question.
8              Q          Why not?
9              A          Because it's not relevant.
10             Q          Well, you just described for me how you
11      obtained the IP address of my client through a
12      friend.         I'd like to know the friend's name.
13             A          Right.     And I'm not going to answer that
14      question.
15             Q          Well, Mr. Fredin, you're making a claim
16      that Ms. Schaefer created these false profiles
17      because you believe that her IP address is associated
18      with them.         You then tell me that the IP address was
19      obtained through two websites, lindseymiddlecamp.com
20      and dorseyhq, for which you say you don't control but
21      that are controlled by a, quote, unquote, friend.
22                        So I'll ask you again, who's the friend?
23             A          I did a search of these websites.         They
24      don't exist.         Dorseyhq doesn't exist.
25      Lindseymiddlecamp doesn't exist.

     www.veritext.com              Paradigm, A Veritext Company      888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 5 of 20



                                                                Page 139

1              Q        It did, because you just told me it did.
2              A        But it doesn't exist.         And the information
3       I received was simply for legal purposes to track
4       down through private investigators Catherine
5       Schaefer's involvement.
6              Q        Who developed the site dorseyhq and
7       lindseymiddlecamp.com?
8              A        I will object on relevance.
9              Q        They were created by Anthony Zappin,
10      correct?
11             A        Again, I'm objecting on relevance.
12             Q        You and Mr. Zappin collaborated on the
13      creation of those websites and other websites, true?
14             A        I'm objecting on relevance.
15             Q        You're refusing to answer the question as
16      to who created the website dorseyhq and
17      lindseymiddlecamp.com; is that correct?
18             A        I'm objecting on relevance.          I'm not
19      refusing to answer.
20             Q        Well, Mr. Fredin, there's a website with
21      my client's name attached to it along with some
22      harmful information contained within it.               How it's
23      not relevant, I don't understand.               But if you're
24      going to maintain the objection and not answer we can
25      certainly certify that question to the Court.                  So I'm

     www.veritext.com         Paradigm, A Veritext Company             888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 6 of 20



                                                                 Page 140

1       giving you another opportunity if you'd like to
2       disclose the name of your friend which you're legally
3       required to do, I hope you do it now.                Who's the
4       friend?
5              A        You mentioned content harmful to your
6       client, yet your client has refused and destroyed my
7       life on CardsAgstHrsmt, the City Pages, everywhere,
8       and yet you claim a website that doesn't exist is
9       somehow providing harmful content to your client.
10      The website does not exist.            So --
11             Q        Mr. Fredin --
12             A        And it's not relevant to this action
13      whatsoever.       So, again, if you find, you know, reason
14      to, you know, try and offer intimidation tactics to
15      claim somehow that your client is being harmed when
16      your client is in fact destroying me, the only thing
17      that I can remember is Lindsey Middlecamp's
18      destruction of my life.          And so I am objecting on
19      relevance to any other content where you're trying to
20      misdirect the intent of this lawsuit.
21                      I am the plaintiff in this lawsuit against
22      your clients.       Your clients have harmed me.           So
23      there's no basis or relevance whatsoever for your
24      question.
25             Q        Mr. Fredin, you've testified -- you

     www.veritext.com         Paradigm, A Veritext Company              888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 7 of 20



                                                                Page 141

1       testified.       I didn't offer you this information.          You
2       testified as to both of these websites that existed.
3       Now whether they exist today or not is not my
4       question.       The question is who did you collaborate to
5       create the websites?
6              A        I testified that analytical information
7       was produced in the complaint or the amended
8       complaint and/or the opposition on motion to dismiss.
9       And that information pertained to IP addresses.
10      That's all I'm testifying to.
11             Q        Right.     And I want you to tell me the
12      source of that information which you identified as
13      your friend.       Your friend's name is who?
14             A        I conducted a private investigation
15      through attorneys to determine, you know, IP
16      addresses associated and data therein.
17             Q        Which attorneys?
18             A        I'm going to object on attorney-client
19      privilege.
20             Q        The name of the attorneys is not covered
21      by the privilege.          The identification of the
22      attorneys, please.
23             A        The only thing that I can tell you with
24      reference to the identification of the attorney is
25      the fact that I retained at least two lawyers during

     www.veritext.com            Paradigm, A Veritext Company       888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 8 of 20



                                                                   Page 142

1       this entire process and those lawyers' names are
2       included in all of the discovery that I've produced,
3       including the City Pages article.                  And so those names
4       have been provided and I'm not in any way violating
5       attorney-client privilege.
6              Q        I'm not asking you to violate the
7       privilege.       I'm asking just for the names of the two
8       attorneys that you claim --
9              A        I produced those names.             Those names are
10      very easy to determine --
11             Q        Do you not recall their names?
12             A        I do recall their names.
13             Q        What are they?
14             A        The only reason that I am objecting on
15      attorney-client privilege is because I will have to
16      review whether or not the names or identities of
17      those lawyers are provided -- or covered, rather, by
18      attorney-client privilege.              If they're not, then I'll
19      answer your question as soon as I possibly can.
20      However, it's pretty obvious to find from notices of
21      appearances and so forth.
22             Q        Right.     So why wouldn't you just tell me
23      their names?
24             A        Because I'd have to review whether or not
25      the names or identities are included to determine

     www.veritext.com            Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 9 of 20



                                                                       Page 143

1       whether or not I am in full compliance.
2              Q          Well, you just told me they're on filings.
3              A          They are.      It's public.
4              Q          So they've already been disclosed, it's
5       public.         So I'm just asking you for that public
6       information.         What are their names?
7              A          I don't know if names are protected by
8       attorney-client privilege.
9              Q          Okay.     Let's go back to the friend,
10      because your friend is not a lawyer.                      What's your
11      friend's name that set up these websites?
12             A          Again, I'm objecting on relevance.               I'm
13      not going to answer that question.
14             Q          Okay.
15                                (Fredin Exhibit 13 was marked for
16                                identification.)
17      BY MR. BREYER:
18             Q          Mr. Fredin, I've handed you what's been
19      marked as Exhibit 13.              And this is a website that was
20      created around Ms. Grace Miller.                   Have you seen this
21      website before?
22             A          I have seen it.
23             Q          Did you create it?
24             A          I'm objecting on relevance.
25             Q          You won't answer the question whether you

     www.veritext.com              Paradigm, A Veritext Company            888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 10 of 20



                                                                 Page 144

1       created this website or not?
2               A       Correct.
3               Q       You provided content to this website,
4       true?
5               A       I'm objecting on relevance.
6               Q       You had assistance in creating this
7       website with the friend that you won't identify.                  Is
8       that also true?
9               A       I'm objecting on relevance.
10              Q       Well, Mr. Fredin, I don't take your
11      relevancy objections very well, especially since
12      they're dealing with the direct content of the claims
13      in this lawsuit, including my client, Grace Miller.
14      So if you're going to continue that objection then
15      we'll simply go to the Court and get some redress.
16      But for now I need to know whether you participated
17      in the creation of the content of this website.
18              A       It appears to show a masculine woman who
19      looks like my ex-girlfriend, Grace Miller.
20              Q       The question was did you participate in
21      the content of this website, yes or no?
22              A       I see the photo of Grace Miller whose
23      masculinity I was attracted to.              I see Karmen
24      McQuitty's ex parte communication to her mother
25      defaming and taunting me on Facebook.                Yet Karmen

     www.veritext.com         Paradigm, A Veritext Company           888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 11 of 20



                                                                    Page 145

1       McQuitty and my ex-girlfriend, United States Air
2       Force Major Grace Miller, is using, according to this
3       content, restraining orders to silence and gag me
4       while at the same time defaming and taunting me,
5       which is ridiculous.            That's all I'm seeing from this
6       content here.
7                        I don't know if this content that you're
8       producing is identical to what I've seen in court
9       filings.        When I say that I've seen this website,
10      this is a website that I've seen in court filings.
11             Q         Right.     So back to my question.             Did you
12      contribute to the content of this website contained
13      in Exhibit 13, yes or no?
14             A         I'm objecting on relevance.             I have no
15      understanding of how this is relevant to the claims
16      in this action.
17             Q         You're refusing to answer?
18             A         I'm not refusing to answer.             I am
19      objecting on relevance.
20             Q         Sure you are.        Right.      You've objected on
21      relevance and now you can answer the question.                      Did
22      you participate in the content of this website?
23             A         I'm not going to answer this question.
24             Q         There are numbered pages in this document
25      and if you turn to pages 6, 7, 8, 9, so start with

     www.veritext.com             Paradigm, A Veritext Company             888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 12 of 20



                                                                Page 146

1       those, these contain pictures and information that
2       you provided so that they could be posted on this
3       website, true?
4              A        False.
5              Q        Whose content is this?
6              A        This appears to show my mother who is
7       being taunted by Lindsey Middlecamp on Twitter.
8              Q        But those are your pictures of your
9       mother, correct?
10             A        I don't know that.
11             Q        In fact, this document contains a number
12      of pictures and posts that you've produced in this
13      litigation as well as in the lawsuits, correct?
14             A        Does this website exist is your question.
15      I don't believe that it does.
16             Q        Well, it might not exist now, but it did
17      because we've got evidence of it here and you've
18      testified to it.
19                      Turn to page 14, 15 and 16.           Do you
20      recognize those pictures?
21             A        Yes.
22             Q        What are they?
23             A        They are pictures of the unlawful actions
24      taken by Lindsey Middlecamp to cover up her leaking
25      of the Miller versus Fredin appellate decision that

     www.veritext.com          Paradigm, A Veritext Company            888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 13 of 20



                                                                Page 147

1       she leaked to her own Twitter platform before it was
2       released, which is felony obstruction of justice.
3              Q        They are pictures of your home or your
4       former home, correct?
5              A        They are pictures of Lindsey Middlecamp's
6       felony obstruction of justice and violent kidnapping.
7              Q        You provided those pictures to the
8       website, correct?
9              A        These pictures again show Lindsey
10      Middlecamp's felony obstruction of justice and
11      violence asserted against me.
12             Q        The question is that's the content, in
13      addition to other content, that you provided to the
14      website, correct?
15             A        I don't know that.         I don't know.   I can't
16      remember.       Objection on relevance.
17             Q        You're refusing to answer?
18             A        It's just -- all of this is not relevant
19      to the claims.
20             Q        I don't care about the relevance.          I want
21      to know if I'm going to get an answer, yes or no.
22             A        No.
23                            (Fredin Exhibit 14 was marked for
24                            identification.)
25

     www.veritext.com          Paradigm, A Veritext Company         888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 14 of 20



                                                                Page 179

1              Q        Based on relevancy?
2              A        I'm not going to answer the question.
3              Q        I'm asking you the basis of your
4       objection.       Is it on relevancy?
5              A        I'm just simply not going to answer that
6       question.
7              Q        You have communicated with Mr. Zappin
8       through Facebook and Twitter, correct?
9              A        Again, I'm not going to answer that
10      question.
11             Q        You've shared with Mr. Zappin your
12      feelings about the lawsuit and my clients, correct?
13             A        I'm not going to answer that question.
14             Q        Mr. Zappin has also communicated with you
15      about matters related to these lawsuits, correct?
16             A        I'm not going to answer that question.
17             Q        And Mr. Zappin participated in the
18      creation of the websites that we looked at earlier,
19      correct?
20             A        I'm not going to answer any question
21      related to that.
22             Q        And in return for his help, you created
23      websites and posted about a person named Robert
24      Wallach, correct?
25             A        That is not correct, but it's partially

     www.veritext.com         Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 15 of 20



                                                                    Page 180

1       correct.
2              Q        Tell me what part is correct.
3              A        I did produce websites related to Robert
4       Wallach.
5              Q        And Robert Wallach was an attorney --
6              A        I'm sorry.       You know what?         I'm going to
7       object on relevance.
8              Q        Mr. Wallach is an attorney that was in a
9       dispute with Mr. Zappin, correct?
10             A        I am objecting on relevance.
11             Q        And you're not answering the question
12      based on that objection, true?
13             A        Correct.
14             Q        Well, let's cut to the chase.              Are you
15      going to answer any questions at all regarding Mr.
16      Zappin?
17             A        No.
18             Q        And that's based on relevancy?
19             A        No.     I'm not going to answer any questions
20      on Mr. Zappin.          I am -- the allegations surrounding
21      Robert Wallach, I am objecting to on relevance.
22             Q        Okay.     So let's talk about Mr. Zappin.
23      You've communicated with him about these lawsuits,
24      correct?
25             A        I am not going to answer any questions

     www.veritext.com            Paradigm, A Veritext Company           888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 16 of 20



                                                                Page 181

1       related to Mr. Zappin and I'm going to make an
2       objection on asked and answered.
3              Q        And you failed to produce any documents
4       that refer or relate to communications with Mr.
5       Zappin in response to our discovery requests?               That's
6       true, correct?
7              A        I don't believe that you made any
8       discovery requests concerning anything related to
9       this individual, but in addition to this, I will
10      object on relevancy to the extent that you requested
11      documents in your requests for documents or your
12      interrogatories and then, additionally, I'm going to
13      not answer any question associated with the
14      individual in which you're referencing.
15             Q        Our document request asked for any and all
16      documents, including electronic documents that refer
17      or relate to Lindsey Middlecamp, Catherine Schaefer
18      and Grace Miller.       You've communicated with
19      Mr. Zappin regarding all three of my clients, true?
20             A        I'm not going to answer that question.
21             Q        And you haven't produced any documents
22      related to Mr. Zappin?         That's also true, isn't it?
23             A        Again, I'm not going to answer that
24      question.
25             Q        On what basis?

     www.veritext.com         Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 17 of 20



                                                                Page 182

1               A       I'm simply not going to answer it.
2               Q       You're not going to answer about what
3       documents you produced or didn't produce in this
4       case?
5               A       I've already answered all of those
6       questions.
7               Q       The answer is no, isn't it?
8               A       The answer is no to what?
9               Q       You didn't produce any documents related
10      to Anthony Zappin?
11              A       Again, I'm not going to answer any
12      question related to that individual which you're
13      referencing.
14              Q       Do you still communicate with Mr. Zappin?
15              A       I am not going to answer any questions
16      related to the individual in which you're
17      referencing.       I'm also going to object on asked and
18      answered.
19              Q       Do you have any arrangements or agreements
20      with Mr. Zappin?
21              A       I'm not going to answer that question and,
22      again, I'm going to cite the objection of asked and
23      answered.
24              Q       Well, to be clear, it has been asked but
25      there has been no answer other than your objection.

     www.veritext.com         Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 18 of 20



                                                                    Page 183

1       But you're refusing to answer any questions relating
2       to Mr. Zappin, is that my understanding?
3               A       Objection, asked and answered.
4                              (Fredin Exhibit 22 was marked for
5                              identification.)
6       BY MR. BREYER:
7               Q       Mr. Fredin, Exhibit 22 is the Twitter
8       account with the handle @mncourtshq.                   Do you see
9       that?
10              A       Yes.
11              Q       This is an account that you created?
12              A       Objection, relevance.
13              Q       Are you going to answer the question?
14              A       No.
15              Q       You don't deny, then, that you did create
16      this document -- this Twitter handle?
17              A       I'm objecting on relevance.
18              Q       Much of the content in this Twitter handle
19      is in fact your post, correct?
20              A       I'm objecting on relevance.
21              Q       Do you still maintain this account?
22              A       I'm objecting on relevance.
23              Q       You're not answering the question?
24              A       I'm objecting on relevancy.
25              Q       And, again, you're refusing to answer?

     www.veritext.com           Paradigm, A Veritext Company            888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 19 of 20



                                                                   Page 184

1              A        I'm not refusing to answer.             I'm just
2       objecting on relevance.
3              Q        Sure.     And now I want your answer now that
4       you've given your objection.               Are you going to give
5       me an answer?
6              A        No.
7                               (Fredin Exhibit 23 was marked for
8                               identification.)
9       BY MR. BREYER:
10             Q        So Exhibit 23 is a copy of a website that
11      was made for Catherine Schaefer and I should have
12      included it when we talked about the last two
13      websites, including the one with Grace Miller and
14      Ms. McQuitty.          You created this website as well; is
15      that correct?
16             A        Objection, relevance.
17             Q        You're not going to answer the question?
18             A        No.
19             Q        If you would turn to page 3 of this
20      document you can see some of the exhibits we looked
21      at today including those referencing BlackOutx2,
22      correct?
23             A        Yes.
24             Q        And that content you posted to this
25      website?

     www.veritext.com            Paradigm, A Veritext Company          888-391-3376
     CASE 0:17-cv-03058-SRN-HB Document 122-1 Filed 02/24/20 Page 20 of 20



                                                                    Page 185

1              A         This content appears to show Catherine
2       Schaefer's revenge pornography targeting me.                    It
3       appears to show a website promoting the fact that it
4       is Catherine Schaefer indeed targeting me, violating
5       the law.        That's what I see from this document.
6              Q         That's not my question.              My question is
7       you provided this content, correct?
8              A         Objection, relevance.
9              Q         You're not going to answer the question?
10             A         No.
11             Q         Is that a no?
12             A         No.
13             Q         If you look at the remaining pages of
14      Exhibit 23, it contains additional information,
15      Facebook posts and photos, all of which were sourced
16      from you, correct?
17             A         Objection, relevance.
18             Q         Are you going to answer?
19             A         No.
20                             (Fredin Exhibit 24 was marked for
21                             identification.)
22      BY MR. BREYER:
23             Q         You have before you Exhibit 24, which is
24      your complaint filed in Federal District Court of
25      Minnesota against Referee Clysdale amongst others,

     www.veritext.com          Paradigm, A Veritext Company             888-391-3376
